DETAILED ACTION
This office action follows a response filed on May 31, 2022.  Claims 1, 3, 4, 8, 9, 12, 14-19 were amended.  Claims 1-6 and 8-19 are pending.  


Double Patenting
Claims 1-6, 11, 12, and 16-18 are directed to an invention not patentably distinct from claims 1, 3-9, 16, 17, and 20 of commonly assigned Application No. 16/954,750 for the same reasons set forth in paragraph 58 of the non-final office action dated February 1, 2022.  
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned Application No. 16/954,750, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No. 16/954,780.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Copending claim 9 is drawn to substantially the same process for the manufacture of an amorphous functionalized olefin copolymer comprising a1) copolymerizing at least one olefin monomer and at least one masked functionalized olefin monomer in the presence of a catalyst system and a2) contacting the product of step a1) with a Brønsted acid solution to abstract a residue derived from a masking agent, and b3) treating the product of step a2) with a polyfunctional amine, wherein a first and second olefin monomer are used.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 8 is directed to an invention not patentably distinct from claims 1 and 9 of commonly assigned Application No. 16/954,780 for the same reasons elucidated in preceding paragraph 2.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned Application No. 16/954,780, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 14 of copending Application No. 16/954,780.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Copending claim 14 is drawn to substantially the same amorphous functionalized olefin copolymer composition comprising an amorphous functionalized olefin copolymer, wherein functionalized groups are crosslinked by a polyfunctional amine and wherein the amorphous functionalized copolymer composition comprises between 0.1 and 10 molar equivalent of amine with respect to the mole % of functionalized olefin monomer.  One of ordinary skill in the art would have found it obvious that the polyfunctional amine corresponds to the polyamine crosslinking enhancing agent of instant claim.  The person of ordinary skill in the art would have found it obvious that the amorphous functionalized copolymer composition of copending claims also contains from 0.01 to 10 wt % of polyamine, as recited in instant claim.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 12 is directed to an invention not patentably distinct from claims 1, 12, and 14 of commonly assigned Application No. 16/954,780 for the same reasons elucidated in preceding paragraph 4.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned Application No. 16/954,780, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.


Terminal Disclaimer
The terminal disclaimer filed on May 31, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/954,750 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The rejection of claims under 35 U.S.C. 102(a)(1) as being unpatentable over Iwa et al. (WO 2009/123228), set forth in paragraph 54 of the non-final office action dated February 1, 2022, has been withdrawn.  


The rejection of claims under35 U.S.C. 103 as being unpatentable over Imuta et al. (US 7,393,907) in view of Duchateau et al. (WO 2016/097207), set forth in paragraph 55 of the non-final office action dated February 1, 2022, has been withdrawn.  
None of these prior art discloses the subject of instant claims. 

The rejection of claims on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/954,750, set forth in paragraph 57 of the non-final office action dated February 1, 2022, has been withdrawn in view of Applicant’s filing of terminal disclaimer.  
The rejection of claims as being directed to an invention not patentably distinct from claims 1, 3-9, 16, 17, and 20 of commonly assigned Application No. 16/954,750, set forth in paragraph 58 of the non-final office action dated February 1, 2022, has been maintained.  Applicant has not provided showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention which will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.   

For purposes of filling out PTO-326, the status of claims 9, 10, 13-15 and 19 are listed as “objected to.”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762  
June 23, 2022